Citation Nr: 0711451	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-41 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased schedular evaluation for 
bilateral tinnitus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

3.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran has verified periods of active duty service from 
July 1950 to July 1953 and from February 1957 to February 
1963.  He served in Korea and was awarded the Combat 
Infrantryman's Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).  The initial 
rating was done in Philadelphia, but the Boston RO has 
otherwise had jurisdiction of the case.

In a February 2004 rating decision, the RO granted service 
connection for PTSD, tinnitus, and left ear hearing loss.  In 
the February 2004 notice to the veteran, VA erroneously 
notified the veteran that he had been awarded service 
connection for bilateral hearing loss.  In an April 2004 
letter, the RO advised the veteran that it had only 
considered entitlement to service connection for left ear 
hearing loss and that the veteran must send a written 
statement if he wished to be considered for entitlement to 
bilateral hearing loss.  

In a letter received May 2004, the veteran stated that he 
wanted to claim bilateral hearing loss.  As the claim for 
service connection for right ear hearing loss has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).  As will be discussed below, 
resolution of the status of the right ear is not needed.  The 
record reveals that the rating for hearing loss would be the 
same whether one or both ears are service connected.

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's bilateral tinnitus is assigned a 10 percent 
rating, which is the maximum schedular rating authorized 
under Diagnostic Code 6260.

2.  Audiology evaluation findings from a July 2003 VA 
examination reflect hearing loss of level I in the veteran's 
right ear and level II in his left ear.  Hearing impairment 
at a level higher than level II has not been demonstrated.  
Where non-service connected and there is not complete 
deafness, the right ear is considered normal for rating 
purposes.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a June 2003 letter, which was issued before initial 
consideration of the claims on appeal.  Initially, it must be 
noted that the current claims for increase are "downstream 
issues" from the claims for service connection for tinnitus 
and left ear hearing loss.  In this type of circumstance, if 
the claimant has received a VCAA letter for the underlying 
claims and raises new issues (i.e., increased rating) 
following the issuance of the rating decision that awarded 
the underlying claims, VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  This was completed when VA issued a statement of the 
case in October 2004 wherein it provided the veteran with the 
evidence necessary to establish a higher evaluation for 
hearing loss.  Furthermore, in an April 2004 letter, the 
veteran was told what was needed to substantiate a claim for 
an increased rating. 

As to the June 2003 letter, VA informed the veteran of the 
types of evidence needed in claims for service connection.  
VA also told him that it would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
claims for service connection, but that he must provide 
enough information so that VA could request any relevant 
records.  VA told him that it was responsible for obtaining 
any evidence held by a federal government agency.  The 
veteran was informed that if he had any evidence in his 
possession pertaining to the claims, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veteran is appealing the fourth element, 
demonstrating that he has actual knowledge of this element.  
The veteran was awarded the earliest effective date possible 
for his claim; therefore, that issue is moot.  See 
38 U.S.C.A. § 5110(a) (effective date of original claim shall 
not be earlier than date of claim).  As there will be no 
further increase as a result of this decision, further 
information about effective dates is not needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, and service medical 
records.  A VA examination was provided in connection with 
this claim.  

The Board notes that the veteran's representative has argued 
that the testing methods used by VA to determine hearing loss 
evaluations are inadequate; and hence, VA has failed in its 
duty to assist.  However, the testing was conducted in 
compliance with the VA Rating Schedule.  The Board is bound 
by the applicable regulations pertaining to VA which includes 
the Rating Schedule.  38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 19.5 (2006).  VA has chosen to evaluate hearing loss 
in the manner in which it does, being fully aware of 
38 C.F.R. §§ 4.1, 4.2, and 4.10.  As such, the Board finds 
that the examination was adequate, and that additional 
development by way of another examination would be redundant 
and unnecessary.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

It should be noted that while the Board has found VCAA 
compliance regarding the veteran's claim for increased rating 
for tinnitus, that claim is being denied as a matter of law, 
and the provisions of the VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).

II. Increased Rating

The veteran asserts that his tinnitus and left ear hearing 
loss are worse than currently evaluated.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
	
Compensation for service-connected injuries is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
cases such as this, involving the assignment of initial 
ratings following initial awards of service connection for 
tinnitus and left ear hearing loss, VA must address all 
evidence that was of record from the date of the filing of 
the claims on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Tinnitus

The veteran has requested an increased schedular evaluation 
for tinnitus, which is currently evaluated as 10 percent 
disabling.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of a 10 percent evaluation for 
each ear with bilateral tinnitus.  VA appealed this decision 
to the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  

The veteran's service-connected tinnitus is evaluated as 
10 percent disabling, which is the maximum schedular rating 
available for such disability.  See 38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


B. Left Ear Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  38 C.F.R. § 4.85, Table VI (2006).

The Roman numerals are assigned based upon the average 
puretone threshold and speech discrimination for each ear.  
The average puretone threshold is determined by adding up the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and 
dividing that number by four.  38 C.F.R. § 4.85.  The Roman 
numeral is located at the point where the average puretone 
threshold and speech discrimination intersect in Table VI.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

A July 2003 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
15
40
50
LEFT
35
65
85
100

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The audiologist stated the results showed mild high frequency 
neurosensory hearing loss in the right ear and severe-to-
profound sensorineural hearing loss in the left ear.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial compensable evaluation for left ear 
hearing loss.  The July 2003 results establish that the 
veteran has an average puretone threshold of 33 in the right 
ear with 100 percent discrimination.  The left ear has an 
average puretone threshold of 71 with 100 percent 
discrimination.  From Table VI of 38 C.F.R. § 4.85, a Roman 
numeral II is derived for the left ear.  The right ear is 
assigned a Roman numeral I because it is not service-
connected.  38 C.F.R. § 4.85(f).  The Board notes that even 
if the right ear was service-connected, the results would 
still only warrant a Roman numeral I from Table VI.  

A noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I, the better ear, with 
column II, the poorer ear.  Thus, the preponderance of the 
evidence is against a compensable evaluation for bilateral 
hearing loss.  

The veteran has submitted private audiological evaluations 
from February 1999 and July 2004; however, these are accorded 
less probative value for two reasons.  One, the actual 
puretone thresholds were not written out, and thus the Board 
would have to estimate at the thresholds based upon the 
"O's" and the "X's" charted out.  Second, and more 
importantly, there is no indication that the audiological 
evaluations were conducted in accordance with the Maryland 
CNC Test, which is a requirement for hearing testing for VA 
purposes.  38 C.F.R. § 4.85(a).  Moreover, even if the Board 
applied the findings documented in the evaluations to the 
rating criteria, a noncompensable evaluation would still be 
assigned.  For example, based upon an estimate of the 
veteran's puretone decibel losses from the July 2004 
examination, the average would be 39 in the right ear with 
100 percent speech discrimination and 84 in the left ear with 
96 percent speech discrimination.  The right ear would be 
assigned a Roman numeral I and the left ear a Roman numeral 
III.  A noncompensable evaluation is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I, the better ear, 
with column III.  It is unclear from the February 1999 
examination what results were found at 3000 Hertz, but an 
estimate of the other results appears to be similar to the 
results of the July 2003 VA audiological examination.

The Board is aware of the veteran's complaints regarding the 
severity of his hearing loss; however, it must be reiterated 
that disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 
3 Vet. App. at 349.  There was no indication the audiological 
evaluation produced test results which were invalid.  The 
clinical findings establish that the preponderance of the 
evidence is against a compensable evaluation for left ear 
hearing loss.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 

Accordingly, because the audiological evaluation does not 
show that the veteran warrants a compensable evaluation, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra. 

The Board regrets that a more favorable determination could 
not be made in this case.  If the veteran feels his hearing 
loss has worsened at a later date, he may file a new claim 
for an increased evaluation.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.


REMAND

The veteran asserts that his PTSD has worsened since his 2003 
VA examination.  See VA O.G.C. Prec. Op. No. 11-95 (April 7, 
1995) (another VA examination is required when disability in 
question has undergone an increase in severity since the time 
of the last VA examination).    

In addition, the veteran indicated that he has received 
treatment from his primary care physician, Dr. D, for a 
number of years.  It is unclear if this physician has treated 
the veteran for PTSD, and there is no authorization and 
consent to release information for this physician.  However, 
on remand, if a valid authorization for release of 
information is received from the veteran which indicates the 
veteran has received treatment for PTSD, the RO/AMC should 
attempt to obtain any relevant records from this physician.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
veteran provide an authorization and 
consent for release of information from 
the private physician identified in the 
January 2005 Statement of Representative 
in Appeals Case.  The RO/AMC should allow 
an appropriate amount of time for 
response.  

If any authorization and consent for 
release of information is received 
indicating that the veteran has been 
treated for PTSD, the RO/AMC should 
request the relevant medical records and 
allow an appropriate time for response.

2.  After obtaining any additional records 
to the extent possible, the veteran should 
be afforded a VA psychiatric examination 
to determine the current nature and 
severity of his PTSD.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
clinical findings should be reported in 
detail.  A Global Assessment of 
Functioning (GAF) score should be assigned 
and explained.

3.  After completing any other additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefit requested on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), which addresses all of the 
evidence obtained after the issuance of 
the November 2004 SSOC, and provides an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


